DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 have been allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak on 02/11/2022.
	Amended claims 12 and 14 are as below, and rest claims are filled on 09/18/2020.
	Claim 12 (currently amended) The method of claim 11, wherein when the DMD is greater than the first deceleration, comparing, by the first controller, the DMD with a braking torque at an X deceleration; and wherein when the DMD is less than the X deceleration, generating, by the first controller, a rear-wheel hydraulic braking torque and the rear-wheel regenerative braking torque by establishing the first reference value as a limit thereof.
Claim 14 (currently amended) The method of claim 10, further including: comparing, by the second controller, the rear-wheel slip value with a reference slip value; 21 DB1/ 116119472v1when the rear-wheel slip value is greater than the reference slip value, transmitting, by the second controller, a control signal for reducing the rear-wheel regenerative braking torque to the first controller, and determining whether the braking .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak on 12/09/2021.
	Amended Abstract is as below
Abstract
A system and a method for preventing instability of a vehicle due to regenerative braking of a rear, may include a first controller configured of distributing braking torque of front and rear wheels for a deceleration level according to a basic regenerative braking distribution ratio on a regenerative brake map on the basis of a driver demand braking amount, and configured of previously reducing a rear-wheel regenerative braking torque of the rear wheel to a first reference value or less than the first reference value in an adjustment section between first and second deceleration; and a second controller connected to the first controller and configured of further reducing the rear-wheel regenerative braking torque to transmit it to the first controller, if a wheel slip value is greater than a reference slip value according to vehicle driving information during braking of the vehicle.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Lee (US20140121870A1).

In regards to claim 1, Lee either individually or in combination with other prior art fails to teach or render obvious  a first controller configured of distributing braking torque of a front wheel and the rear wheel of the vehicle for a deceleration level according to a basic regenerative braking distribution ratio on a regenerative brake map on a basis of a driver demand braking amount, and configured of previously reducing a rear-wheel regenerative braking torque of the rear wheel to a first reference value or less than the first reference value in an adjustment section between a first deceleration and a second deceleration; and a second controller connected to the first controller and configured of further reducing the rear-wheel regenerative braking torque to transmit a control signal of the reduced rear-wheel regenerative braking torque to the first controller, upon determining that a rear-wheel slip value generated in the rear wheel is greater than a reference slip value according to vehicle driving information during braking of the vehicle, wherein the first controller is configured to adjust the rear-wheel regenerative braking torque of the adjustment section or a rear-wheel hydraulic braking torque depending on an intervention degree of the second controller, thus updating the regenerative brake map.
In regards to claim 10, Lee either individually or in combination with other prior art fails to teach or render obvious   distributing, by the first controller, braking torque of a front wheel and the rear wheel of the vehicle for a deceleration level according to a basic regenerative braking distribution ratio on a regenerative brake map on a basis of a driver demand braking amount (DMD), and previously reducing a rear-wheel regenerative braking torque of the rear wheel to a first reference value or less than the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662